Citation Nr: 1225803	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  03-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder (other than psoriasis), to include angioedema, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1977, August 1982 to March 1986, and June 1991 to July 1992, including service in Southwest Asia from July 1991 to June 1992.  He has also had periods of active service with the National Guard and reports that he has most recently been called to active service from October 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2005, the Board remanded the issue of entitlement to service connection for angioedema, to include as due to Persian Gulf War service.  The remand requested an examination and medical opinion.  The Veteran was examined but no signs of angioedema were found.  In January 2007, the Board granted service connection for a right knee disability and again remanded the angioedema issue for private medical records and further adjudication.  The private medical records were obtained and the claim readjudicated.  In September 2009, the Board expanded the issue to include a skin disorder generally.  Examination, medical opinion and readjudication were requested.   The requested development was completed.  The examiner found psoriasis and expressed the opinion that it was manifested in service.  The agency of original jurisdiction (AOJ) subsequently granted service connection for psoriasis.  Inasmuch as the requested development has been completed, the Board proceeds with its review of the appeal.  

Angioedema is a vascular reaction involving the deep dermis or subcutaneous or submucosal tissues, representing localized edema caused by dilation and increased permeability of the capillaries, and characterized by development of giant wheals.  Urticaria is the same physiologic reaction occurring in the superficial portions of the dermis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 78 (28th ed., 1994).  


FINDINGS OF FACT

1.  In addition to the service-connected psoriasis, the only skin disorder diagnosed during the appeal was angioedema.  

2.  The Veteran's angioedema is not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

3.  The Veteran's angioedema is not the result of disease or injury incurred or aggravated during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder (other than the service-connected psoriasis), to include angioedema, claimed as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in January 2000 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in January 2002.  The January 2000 letter did not provide notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was not prejudiced by the late notice of these elements because the claim is being denied and neither a rating nor an effective date will be assigned.  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in April 2007.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in August 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service private treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2011).  

The Board has considered all bases for a claim reasonably raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  In addition to direct service connection, consideration has been given to the possibility of presumptive service connection for an undiagnosed illness.  

Because the veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

In this case, angioedema was diagnosed by private physicians: S. G., M.D., in October 1998, and C. R. F., D.O., in July 1999, and on VA examination in January 2000.  In June 2001 and September 2002, G. L. G., D.O., used the term angioneurotic edema.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 79 (28th ed., 1994).  The Veteran's private and VA doctors have not only rendered a diagnosis, they have agreed on it.  Therefore, the Board finds that the preponderance of evidence establishes that the Veteran had angioedema, a diagnosed illness.  Angioedema is not an undiagnosed illness.  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  

The causes or factors that contribute to angioedema are not completely understood.  It is known that it is a vascular reaction involving the deep dermis or subcutaneous or submucosal tissues, representing localized edema caused by dilation and increased permeability of the capillaries, and characterized by development of giant wheals.  DORLAND'S, at 78.  The regulations provide that such an illness of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317.  The Veteran's angioedema is not manifested by features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Thus, the Veteran's angioedema is not a medically unexplained chronic multisymptom illness that would receive a presumption under 38 C.F.R. § 3.317 (a)(2)(ii).  

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317 (a)(2)(C).  

Background

The service treatment records do show diagnoses of psoriasis in 1983, 1984, and 1985.  This has been linked to the current findings and service connection for psoriasis has been granted.  The service treatment records do not refer to angioedema, the lip and facial swelling on which that diagnosis was subsequently made, or any chronic allergic condition.  

The earliest medical documentation of angioedema was reported on the June 1998 VA Gulf War Registry examination.  The Veteran complained of facial swelling.  He had it for about two years according to his wife and six months according to him.  He particularly complained of swelling in his upper and lower lips, eyes, and throat.  He reported a huge welt on his lip and swelling of his arms, ring finger and tongue.  Examination disclosed psoriatic patches over the elbows, metacarpophalageal joints, right patella, and lower lateral left leg.  The diagnosis was idiopathic angioedema, suspected.  

The Veteran was seen by an allergy specialist, S. G., M.D., in September 1998.  The Veteran presented with complaints of lip and facial swelling for the past year.  He also had a tingling sensation in his lips and face.  There had been three occasions of eye swelling and one occasion of throat swelling.  The swelling reportedly varied from once a week to once every two weeks.  It had recently become worse.  At times he had swelling of his hands and feet.  He had recently been having hives on his arms and back.  He also had mild nasal symptoms.  Physical examination disclosed nasal mucosa swelling.  The nasal mucosa was pale and polypoid with no discharge.  The ears were dull.  The skin was negative for dermographism.  There were no hives.  The impression was chronic urticaria and angioedema.  Testing for numerous allergens was positive.  It appeared to the doctor, based on the Veteran's history and evaluation, that some IgE mediating factors seemed to contribute to his symptoms.  It was recommended that he take steps to remove allergens and take medication.  

In June 1999, the Veteran was seen at a private hospital emergency center for complaints of throat discomfort and swelling.  His throat appeared to be erythematous and the uvala had some redness and swelling.  There was a rash on his forearms and abdomen.  The clinical impression was an allergic reaction with possible laryngeal edema.  

The Veteran returned to the private hospital in July 1999, with a complaint of swelling around the right eye.  He reported that he was having a reaction to something and that he had been told it was angioedema.  The impression was an acute allergic reaction.  

A detailed work-up was done in July 1999 by private physician C. R. F., D.O.  The Veteran related a problem with recurrent angioedema, beginning approximately two years earlier.  The episodes lasted a few days and then resolved.  They would variably involve the eyelids, lips, uvula, hands, fingers, or cutaneous hives.  The events tended to occur every 3 to 4 weeks, although there would occasionally be a few months between episodes.  They tended to occur in all seasons and were not specific as to one site being involved all the time.  The primary reason for the referral was that the Veteran served in the Gulf War and was stationed in Saudi Arabia and Kuwait.  He was exposed to traditional immunizations, as well as anthrax vaccine.  He was also exposed to fumes from burning oil wells and dust storms.  He gave a history of being treated by a Kuwaiti dentist and by a Kuwaiti doctor for an infection he did not recall the name of.  He related that his health had been good upon his return from Kuwait, "and he experienced no problems for a period of at least five years."  However, he was concerned that his angioedema might be somehow related to his exposure.  The doctor reviewed the Veteran's history.  On examination, the skin was warm and dry throughout.  Areas of thickened, scaly skin were noted along the extensor surfaces of the knees and lateral aspect of the ankles, consistent with psoriasis.  There was some very mild drying and thickening along the bilateral olecranon regions as well.  Along the cutaneous region of the right upper abdomen, almost midline, were two small hyperemic areas.  They mildly had the appearance of a hive; however, the Veteran said they were present for a number of years and he thought they represented scarring.  The lips were obviously swollen with angioedema.  The impression was recurrent angioedema involving predominantly the lip region, with occasional involvement of other areas of the body, including cutaneous hives of unclear origin.  The doctor also noted a history of serving in Operation Desert Storm, with an infection having developed while in the region, which allegedly was successfully treated with some form of antibiotic therapy of unclear origin.  As to the question of whether the findings were related to the Veteran's Gulf War service, the doctor expressed the opinion:

Despite his history of exposure and the described symptoms of fatigue, night sweats, and angioedema, I do not feel that these symptoms are secondary to 'Gulf War Syndrome.'  Unfortunately, it is difficult to even state that these symptoms are related to the same etiology, as they have clearly developed at different time frames over the past two years.

The doctor further wrote that the fatigue appeared to be related to gastroenteritis that developed a year earlier and the night sweats might also be related to that but "it appears unlikely that the process is related to the angioedema..."

The report of the January 2000 VA examination shows that approximately two years earlier the Veteran developed episodes of localized swelling, initially in his extremities and then eventually on his face, including the lips, throat, and eyes.  He had been diagnosed by an allergist as having angioedema.  It was noted that laboratory studies had been generally healthy with no obvious precipitators of the angioedema.  Examination of the Veteran's head, eyes, ears, nose, and throat showed them to be normal.  Extremities had no adenopathy or edema.  There was erythematous scaling over the right knee and both elbows consistent with psoriasis.  The pertinent diagnosis was angioedema, idiopathic.  

Records from the Mayo Clinic are dated in June 2000.  They show the Veteran first began to have swelling in June 1997, when his lower lip began to tingle and burn slightly.  He felt like he had been stung beneath the lower lip.  Within 20 to 30 minutes, the swelling progressed and became quite large.  His lip became two or three times its size and was quite protuberant with some mild itching.  It resolved in two to three days.  About three weeks later, there was an episode of swelling inside his cheek, which resolved in two to three days.  He then began to have episodes of swelling about once a month.  They were generally heralded by a tingling or itching sensation going to maximum swelling in 20 to 30 minutes and resolving in two to three days.  Over the last year to 18 months, the swellings had become more frequent and were currently happening about every other day.  The Veteran's history of treatment was reviewed.  On examination, there was angioedema over his lips, right face area, and right eyelid.  He also had a giant urticarial lesion, 15 by 10 centimeters over the right hip and a few smaller urticarial lesions over the shoulders and inner forearms.  There were psoriatic lesions on the elbows and knees.  The pertinent diagnoses were urticaria and angioedema, underlying psoriasis, and probable mild exogenous hypercortisolism.  A report the next day showed that tests had been done, but did not show the underlying etiology for the angioedema.  

The Veteran was seen by G. L. G., D.O., in June 2001.  The Veteran complained of having angioneurotic edema for four years.  It occurred and recurred without the Veteran's knowledge of cause.  He reported that testing had disclosed environmental and food allergies.  On examination, the skin of the face had no lesions.  There were no lesions of the larynx, piriform recess, epiglottis, base of the tongue, teeth, lips, gums, palate, or tongue.  The impression was angioneurotic edema, possibly idiopathic, possibly both environmental and food allergies with chemical sensitivities causing allergy overload and the angioneurotic edema.  

The Veteran returned to Dr. G. L. G. in September 2002.  He reported that he took allergy desensitization on a weekly basis.  He stated that his angioedema had markedly improved.  He did have some tightness in his throat periodically but no swelling.  He did have minor swelling in his feet and finger tips.  He had not noted a severe episode of angioneurotic edema for one year.  Examination of the face showed no lesions.  The nose had congestion hypertrophy of the turbinates.  The throat had lymphoid hyperplasia at the base of the tongue and hyperemia of the arytenoids mucosa.  The impression was chronic allergic rhinitis, possible food allergies, idiopathic angioneurotic edema, and gastroesophageal reflux disease syndrome.  

The report of a September 2005 VA examination of the Veteran's skin discussed the nature of angioedema:  It is a hive like swelling of the subcutaneous tissues of the skin and mucosa.  Hives in angioedema commonly occurred.  Angioedema was a deeper reaction that produced more swelling.  Itching was usually absent.  Lips, palms, soles, limbs, trunk and genitalia were most commonly affected.  Acute angioedema allergy type I was self limited.  The Veteran reported that he had been diagnosed with angioedema at the Mayo Clinic four to five	 years earlier.  The VA dermatologist was unable to find any signs of angioedema, so could not confirm or deny it.  

The report of the January 2010 VA examination shows the claims file was reviewed.  It was noted that the Veteran had had extensive work-ups for the angioedema without a cause being determined.  He continued to have angioedema several times a month, affecting his lips and the inside of his mouth.  He continued to have a rash on his forearms several times a month that was very itchy, lasted for hours, and spontaneously resolved.  He reported being treated for psoriasis during his earlier service.  The examiner found no evidence of an active rash or angioedema at that time.  The pertinent diagnoses were angioedema in remission, psoriasis in remission, and non-psoriatic rash on forearms, intermittent, not present at this time.  It was commented that the Veteran had a well documented history of psoriasis and angioedema and he took medication to control them.  The conditions were well controlled at that time.  He had exacerbation of angioedema several times a month that occurred spontaneously.  There was no common thread.  Moreover, testing had not found a specific cause.  

The examiner expressed the opinion that the Veteran had a well documented angioedema with no known etiology.  Private, VA, and service treatment records were reviewed.  The examiner felt that he could not resolve the question of whether the Veteran's angioedema was due to or a result of exposure to environmental hazards while in the Gulf War without resort to mere speculation.  He explained that a literature review regarding angioedema reported several etiologies including allergy, autoimmune, direct mast cell release, kinin-related etiologies, viral infections and several medications.  The Veteran's episodes of angioedema did not fit into any of those etiologic categories.  He had extensive allergy testing that was once thought to be the most common factor but with no outcome for the cause of his angioedema.  

In July 2010, a VA medical opinion was provided.  The claims folder and medical records were reviewed.  The clinician linked the Veteran's psoriasis to his active service.  Service connection was subsequently established.  The opinion did not address the angioedema.  

Conclusion

As discussed above, angioedema is a diagnosed illness.  It is not an undiagnosed illness.  It is not a medically unexplained chronic multisymptom illness.  Consequently, the presumptions of 38 C.F.R. § 3.317 do not apply.  

To establish service connection, there must be a current disability, disease or injury during active service and a link established by competent evidence.  In this case, private physicians identified angioedema after the claim was received in August 1999.  This meets the requirement for a current disability.  See McClain.  The requirement for disease or injury during active service is more problematic as no competent medical professional has identified a relevant disease or injury during service and there is no record of angioedema during service.  However, in light of the Veteran's Gulf service, we will concede that he was exposed to dust storms and smoke.  The problem arises with the requirement for a connection between the current disability and service.  

A lay witness is considered competent to report what he actually experiences and can provide evidence of a continuity of symptoms.  38 C.F.R. § 3.159(a) (2011).  In this case, there is no such lay evidence of a continuity of symptomatology.  All the reports show that the angioedema first appeared at least five years after the Veteran returned from the Gulf.  

A lay witness is not competent to assert that a current medical condition is etiologically linked to an event years earlier.  That requires the opinion of a trained medical professional.  38 C.F.R. § 3.159(a).  Here, there is no competent medical opinion linking the angioedema to the Veteran's active service or to his experiences in the Gulf.  In fact, one of his own doctors, Dr. C. R. F., in 1999, candidly expressed the opinion that the angioedema was not related to the Veteran's Gulf service.  

Since there is no competent lay evidence of a continuity of symptoms, there is no medical evidence connecting the angioedema to service, and there is one competent medical opinion, based on a very extensive work-up, that there is no connection, the preponderance of evidence is against a connection between the Veteran's angioedema and his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a skin disorder (other than psoriasis), including angioedema, claimed as due to an undiagnosed illness, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


